UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07831 FMI Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 (Registrant's telephone number, including area code) Date of fiscal year end:September 30 Date of reporting period: March 31, 2013 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2013 FMI Focus Fund (fmiox) A NO-LOAD MUTUAL FUND FMI Focus Fund Richard J. WhitingRichard E. Lane, CFAAaron J. Garcia, CFAFaraz Farzam, CFA Investment Management Team March 31, 2013 Dear Fellow Shareholders: For the quarter ended March 31, 2013, the FMI Focus Fund (FMIOX) reported a gain of 14.82% against a gain of 12.39% by the Russell 2000 Index and a gain of 13.21% by the Russell 2000 Growth Index.For the fiscal year-to-date, FMIOX reported a gain of 20.96% against a gain of 14.48% by the Russell 2000 Index and a gain of 13.72% by the Russell 2000 Growth Index. THE VALUE OF A $10,(12/16/96) TO 3/31/13 AS COMPARED TO THE RUSSELL 2000(1) AND THE RUSSELL 2000 GROWTH(2) FMI Focus Fund Russell 2000 (1) Russell 2000 Growth (2) Results From Fund Inception (12/16/96) Through 3/31/13 Annualized Total Annualized Total Annualized Total Return* Total Return* Total Return* For the Return* For the 5 Return* For the 10 Through 3/31/13 From Last 3 Months Year Ended 3/31/13 Years Ended 3/31/13 Years Ended 3/31/13 Fund Inception 12/16/96 FMI Focus Fund 14.82% 14.45% 11.92% 12.48% 15.86% Russell 2000 12.39% 16.30% 8.24% 11.52% 7.73% Russell 2000 Growth 13.21% 14.52% 9.04% 11.61% 5.51% The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. An investment cannot be made directly into an index. * Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions. Performance data quoted represents past performance; past performance does not guarantee future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by visiting www.fmifunds.com or by calling 1-800-811-5311.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Welcome to the Roller Coaster – Rick Lane, CFA The past several years have been quite hard on investors, particularly in small-cap land.In recent shareholder letters we have discussed the pattern of the past several years of a strong first half followed by a weak second half.This pattern was much more pronounced in 2011 but occurred again to a lesser extent in 2012.In each case, economic data early in the year suggested an impending economic rebound only to be reversed as the year went on. This has been partially a statistical fluke based on comparisons of the significant contraction in 2009 and partially a stop-start “recovery” that hasn’t gained much traction.The equity markets essentially mirrored this economic cadence and small capitalization stocks were particularly whipped around.In our previous letter we postulated that this cycle might be on the verge of changing, that with the uncertainty of the election finally behind us, the economy was poised to break out of its torpor.With another quarter under our belt, our conviction has increased.Below we discuss why, incorporating how our portfolio is positioned for what we see ahead. There are certain segments of the U.S. economy clearly leading the upturn, none more obvious than housing.On March 26, Case/Schiller reported their closely followed price index of 21 cities was up over 8% year-over-year in January, the strongest price gain since 2006.Housing starts are approaching one million units on an annual basis, having fallen below 500,000 in the depths of the downturn.There is actually a shortage of existing homes for sale as investors are scooping up perceived bargains.First time home buying is the next leg in the chain and seems quite likely given better job growth, enormous pent up demand and record favorable first time buyer economics (reasonable prices and cheap financing).Traditional economic cycle analysis also shows the commercial real estate building cycle nearly always follows the residential building cycle by 12 to 24 months.The two cycles touch many parts of the economy and could easily add two to three percentage points to economic growth over the next several years. Our direct housing-related investments include Beacon Roofing Supply Inc. (BECN), Gibraltar Industries Inc. (ROCK), Leggett & Platt Inc. (LEG), Masco Corp. (MAS), MGIC Investment Corp. (MTG), Mobile Mini Inc. (MINI), and Regal-Beloit Corp. (RBC).Indirect plays include Astec Industries Inc. (ASTE), Brunswick Corp. (BC), Rockwood Holdings Inc. (ROC), and Winnebago Industries Inc. (WGO). Why include a boat builder and an RV manufacturer?Both are tightly correlated with the housing market because owners/buyers often use home equity loans for financing.We also should mention Trex Co. Inc. (TREX), the decking manufacturer, was a very strong performer and was sold earlier this year. Auto sales are benefiting from pent up demand.For several years prior to the downturn, sales ran at approximately the 16 to 17 million units before plunging to a low of 10 million units in 2009.This year, we estimate something on the order of 15 million units on its way to perhaps 16 million units or so in 2014 and 2015.Unfortunately, we have limited investments in the automotive industries – Modine Manufacturing Co. (MOD) and Gentex Corp. (GNTX).We couldn’t get comfortable with most of the direct plays given European exposure and poor balance sheets but we continue to look! The United States is also experiencing an energy infrastructure build out based on the enormous shale oil and gas discoveries.This build out, from the wells themselves to processing plants and pipelines are important in and of themselves, but the knock on effects are driving perhaps even greater economic benefits.The low cost of natural gas, at around $3.50 to $4.00 per million cubic feet (mcf), compares to as much as $14 per mcf in Europe and more than $16 in Asia, is creating enormous economic advantages for our petro-chemical industry not to mention lower input prices for many other industries. There are multiple large-capital projects in the works from ethylene and fertilizer plants on down the polymer food chain.Although controversial, we believe gas exports in the form of LNG (liquefied natural gas) may be forthcoming and entail yet more pipelines, processing and liquefaction plants (compressing natural gas into liquid for transportation).While difficult to quantify, the low cost oil and gas are contributing to the nascent manufacturing renaissance across the board here in the U.S.Combined with low unit labor cost growth over the past ten years (reminiscent of Germany), manufacturing in our country is staging a significant comeback.This is quite a swing from the previous cycle of outsourcing and offshoring!Furthermore, these are higher paying jobs helping to create the virtuous circle of higher income and higher spending across the entire economy.In our portfolio, Chicago Bridge & Iron Co. N.V. NYS (CBI), Dynamic Materials Corp. (BOOM), Foster Wheeler AG (FWLT), G & K Services Inc. (GK), Patterson-UTI Energy Inc. (PTEN), Rowan Companies PLC (RDC), Terex Corp. (TEX), Unit Corp. (UNT), and Whiting Petroleum Corp. (WLL) all stand to benefit from these trends. The commercial aerospace market is yet another very strong subsector.Boeing and Airbus Industries have been rolling out new generations of aircraft to an airline industry with a very old fleet.Both companies’ extensive backlogs lend 2 excellent visibility to this industry for a handful of years to come. The aftermarket seems to be picking up cyclically as well, so we could see several years of strength in both OE (original equipment) and spare parts.Our investments here include BE Aerospace Inc. (BEAV), and Hexcel Corp. (HXL). Finally, temporary help, an age-old reliable harbinger of better times, has been quite robust for some time now.Temps are typically first hired and first fired and this cycle is proving to have legs as employers struggle with meeting ObamaCare mandates (which kick in once a company employs over 50 workers).We may end up with a nation of 50 employee firms supplemented by temps.The current cycle may easily prove to be one of the strongest temporary help cycles ever.We see temp penetration of the U.S. labor force hitting new highs.Notwithstanding health care coverage mandates incentivizing the use of temps, many of our own portfolio companies tell us that any further pickup in business will lead to breaking the no hire logjam we have witnessed so far this recovery.Indeed, recent labor reports have really accelerated and that is encouraging.Portfolio companies include Kforce Inc. (KFRC), ManpowerGroup (MAN), Robert Half International Inc. (RHI), and TrueBlue Inc. (TBI). We are clearly feeling better about the U.S. economy while keeping a close eye on European and Chinese developments.There is no question that the extraordinarily easy money policies employed worldwide have driven interest rates to abnormally low levels and in their wake made equities relatively attractive versus the alternatives.At some future point, the Fed will likely have to mop up the excess liquidity and allow interest rates to rise.That day will be a real test for stocks, but it seems unlikely to happen in the near-term.That said, we are searching for companies that will benefit from rising rates.We have made several investments here already, including Comerica Inc. (CMA) and Zions Bancorporation (ZION). We would like to finish the discussion by throwing a note of caution to investors near-term.While the previous review waxed bullish about the prospects of our portfolio companies, the market has run very hard the past six months (FMIOX is up 20.96%).At some point a correction is inevitable and that would likely prove a better opportunity to get more equity exposure.Below we review in detail select portfolio companies. Fifth & Pacific Companies Inc. (FNP) – Faraz Farzam, CFA Our Consumer sector investments performed admirably during the first quarter led by a standout 52% quarterly return delivered by Fifth and Pacific Companies Inc. (FNP).We have written about this investment several times in the past, although under its old name LIZ Claiborne.Investors are finally recognizing the underlying value of the brand portfolio in Fifth and Pacific, especially the crown jewel, Kate Spade New York.One of the fastest growing accessible luxury brands in North America, if not globally, in 2012 Kate Spade delivered an eye popping 29% growth in same store sales andtotal sales growth of nearly 50%.It is not just about sales growth either! Although in its infancy, the brand has a very profitable financial profile. We continue to like the future prospects of Fifth & Pacific.In March, the company held its first ever investor day specifically for Kate Spade and articulated a cohesive and plausible vision to grow this brand to nearly $2 billion in revenue by 2016.As we discussed in our December 2011 letter, Fifth & Pacific owns Lucky Brand Jeans and Juicy Couture.The management team at Fifth & Pacific is committed to maximizing shareholder value.We would not be surprised if the management team would seek to unlock value by selling either the Juicy Couture or Lucky Brand Jeans line. Technology – a Mixed Bag – Faraz Farzam, CFA Broadly speaking, the performance of our technology holdings was mixed.We had some standout returns in our semiconductor names.Power Integrations Inc. (POWI) and Cree Inc. (CREE), both delivering nearly 30% returns for the quarter driven by the cyclical recovery that Rick spoke about above.However, we had very disappointing results in VeriFone Systems Inc. (PAY).Put simply, we were dead wrong on this holding and have decided to pare our losses. While we sold Cree in its entirety for a handsome return, we initiated a new position in ON Semiconductor Corp. (ONNN).ON Semiconductor is an analog chip vendor with good exposure to the recovering automotive sector, but that’s not the reason we are excited about this opportunity.ON Semiconductor is in the process of a dramatic restructuring and cost cutting initiative, especially in its Japanese facilities, that are poised to dramatically improve the profitability of the company irrespective of macroeconomic conditions.Due to its attractive automotive exposure, and end market that continues to heal nicely from the depths of the Great Recession, a little help from the topline will mean substantial earnings 3 power that is currently unrecognized in the share price.ONNN is a free cash flow machine and is using that cash generation to pay down debt and eventually deliver a handsome dividend to shareholders. Terex Corp. (TEX) – Rick Whiting We met with the management of Terex (TEX) the day after their analyst presentation in New York and reaffirmed our belief that the company has not only a cyclical wind at its back, but the portfolio of products and the balance sheet discipline to maximize the opportunity.Terex manufactures a variety of construction and material-handling equipment, but the bulk of their revenue and earnings fall into two buckets, aerial work platforms and cranes. Aerial work platforms, commercial-grade “cherry pickers,” have performed nicely over the last several quarters as rental houses, contractors and plant managers have refreshed their fleets.The strength in orders has not yet reflected meaningful growth in the fleet, but rather a refresh cycle.The demand to date has been predominately for the maintenance and repair of existing structures and does not yet reflect a vibrant increase in participation from residential and commercial construction.The second major bucket in the TEX portfolio is their crane business.These cranes include wheel-based road and rough-terrain cranes, tower cranes, crawler (track-based) cranes, and with their recent acquisition of a controlling interest in DeMag, bridge cranes for ports. There has been a rebound in the housing market, and while not yet a return to the halcyon days of peak housing starts, the pent up demand is profound and has the potential to add to demand for a number of years.As previously noted, past housing cycles have been followed by a commercial construction cycle with a 12 to 24 month lag.What we find particularly exciting about a commercial construction cycle is the depth and breadth of industrial projects that may unfold as a result of the United States enjoying a natural gas based competitive advantage in certain segments of industry.Engineering and Construction companies see some 30 or more chemical and fertilizer plants in the hopper.While we do not predicate our TEX investment on all of these plants coming to fruition, clearly any part of that build out would be an opportunity for nearly all of the Terex portfolio and most meaningfully the higher margin large crawler cranes. The company recently estimated that their earnings would reach $5.00 per share in 2015.There are assumptions in that forecast that would require a rebound in U.S. economic and commercial activity, participation in emerging markets and no further deterioration in European markets.There is certainly a host of moving parts that the company has no ability to directly control.However, management has been disciplined.They have surpassed and increased their estimate of the costs that could be taken out of the business post-DeMag acquisition.They have reduced debt and interest expense with more room to travel on that road, and have actively reviewed their portfolio of products and markets exiting those that do not offer a competitive advantage. Mobile Mini Inc. (MINI) – Aaron Garcia, CFA Mobile Mini is a long-term investment in our portfolio that has enjoyed a strong bout of performance to start 2013.The company provides mobile storage solutions, such as mobile offices and portable storage, utilizing a proprietary locking mechanism to a variety of end markets.Mobile Mini rents these containers on a monthly basis.The business model is extremely attractive with very strong incremental margins on the utilization of its national fleet and very high returns on capital due to the low cost of maintenance on the containers and very modest capital intensity. The 2008 recession was particularly hard on Mobile Mini due to the drop off in demand in the commercial and residential real estate markets which were strong customers in the previous cycle.The containers make excellent temporary secure storage for valuable equipment.Also, the mobile offices are very useful as contractor headquarters.As we are seeing a pickup in construction demand, we believe Mobile Mini should be poised to increase margins back up to normalized levels through increasing fleet utilization, which is still low. Mobile Mini has also announced the selection of a new CEO, Erik Olsson, who will be replacing Steven Bunger.Mr. Bunger announced his retirement in October 2012.We had been comfortable with Mr. Bunger’s job as CEO, but we are very excited to welcome Mr. Olsson to the team.We are familiar with Erik Olsson from his tenure as CEO of RSC Holdings Inc.As investors in RSC, we benefited from Mr. Olsson’s strong shareholder return philosophy and operational excellence.Mobile Mini is well run, but there have been some execution issues in the national sales force that we believe Mr. Olsson will be quick to address. We also think his industry expertise in the construction rental market will benefit the stakeholders in Mobile Mini. 4 Thank you for continuing to invest in the FMI Focus Fund. Sincerely, Richard E. Lane, CFA Faraz Farzam, CFA Aaron J. Garcia, CFA Richard J. Whiting Investment Management Team This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Fund unless accompanied or preceded by the Fund’s current prospectus. As of the Fund’s Prospectus dated January 31, 2013, the Fund’s annual operating expense ratio is 1.26%. For more information about the FMI Focus Fund, call 1-800-811-5311 for a free Prospectus or Summary Prospectus.Please read these Prospectuses carefully to consider the investment objectives, risks, charges and expenses, before investing or sending money.These Prospectuses contain this and more information about the FMI Focus Fund.Please read the Prospectus or Summary Prospectus carefully before investing. Securities named in the Letter to Shareholders, but not listed in the Schedule of Investments, are not held in the Fund as of the date of this disclosure.Portfolio holdings are subject to change without notice and are not intended as recommendations of individual securities. Risks associated with investing in the Fund are: Stock Market Risk, Small and Medium Capitalization Companies Risks, Value Investing Risk, Leverage Risk, Options Writing and Selling Risk, and Short Sales Risk.For details regarding these risks, please refer to the Fund’s Prospectus or Summary Prospectus dated January 31, 2013. Distributed by Rafferty Capital Markets, LLC 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com 5 FMI Focus Fund COST DISCUSSION As a shareholder of the Fund you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in FMI Focus Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2012 to March 31, 2013. Industry Sectors as of March 31, 2013 Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check. Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example at the end of this article. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During Period* Value 10/01/12 Value 3/31/13 10/01/12-3/31/13 FMI Focus Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio 1.27%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period between October 1, 2012 and March 31, 2013). 6 FMI Focus Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2013 (Unaudited) ASSETS: Investments in securities, at value (cost $525,050,861) $ Cash Receivable from investments sold Receivables from shareholders for purchases Dividends receivable Other receivable Prepaid expenses Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to adviser for management fees Payable to shareholders for redemptions Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.0001 par value; 100,000,000 shares authorized; 20,063,702 shares outstanding Undistributed net investment loss ) Net unrealized appreciation on investments Accumulated net realized gain on investments Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($713,725,909 ÷ 20,063,702 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. 7 FMI Focus Fund SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Shares Cost Value COMMON STOCKS — 88.3% (a) COMMERCIAL SERVICES SECTOR — 9.9% Advertising/Marketing Services — 3.4% Interpublic Group of Cos. Inc. $ $ MDC Partners Inc. Miscellaneous Commercial Services — 1.7% Cardtronics Inc.* G & K Services Inc. Personnel Services — 4.8% Kforce Inc. ManpowerGroup Robert Half International Inc. TrueBlue Inc.* CONSUMER DURABLES SECTOR — 3.8% Home Furnishings — 0.8% Leggett & Platt Inc. Recreational Products — 3.0% Brunswick Corp. Winnebago Industries Inc.* CONSUMER NON-DURABLES SECTOR — 2.3% Apparel/Footwear — 2.3% Fifth & Pacific Cos. Inc.* CONSUMER SERVICES SECTOR — 2.9% Hotels/Resorts/Cruiselines — 1.2% Royal Caribbean Cruises Ltd. Other Consumer Services — 1.7% HomeAway Inc.* Sotheby’s DISTRIBUTION SERVICES SECTOR — 3.0% Electronics Distributors — 1.9% Arrow Electronics Inc.* ScanSource Inc.* Medical Distributors — 0.3% Patterson Cos. Inc. Wholesale Distributors — 0.8% Beacon Roofing Supply Inc.* 8 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2013 (Unaudited) Shares Cost Value COMMON STOCKS — 88.3% (a) (Continued) ELECTRONIC TECHNOLOGY SECTOR — 7.8% Aerospace & Defense — 3.5% BE Aerospace Inc.* $ $ Hexcel Corp.* Computer Communications — 0.7% F5 Networks Inc.* Electronic Production Equipment — 1.2% Lam Research Corp.* MKS Instruments Inc. Semiconductors — 1.9% ON Semiconductor Corp.* Power Integrations Inc. Telecommunications Equipment — 0.5% Ciena Corp.* ENERGY MINERALS SECTOR — 1.8% Oil & Gas Production — 1.8% Unit Corp.* Whiting Petroleum Corp.* FINANCE SECTOR — 10.8% Finance/Rental/Leasing — 2.0% Mobile Mini Inc.* Insurance Brokers/Services — 0.8% Arthur J. Gallagher & Co. Life/Health Insurance — 0.6% Reinsurance Group of America Inc. Major Banks — 0.4% Comerica Inc. Regional Banks — 5.6% Associated Banc-Corp. CoBiz Financial Inc. Columbia Banking System Inc. First Midwest Bancorp Inc. Hancock Holding Co. Sandy Spring Bancorp Inc. Zions Bancorporation Savings Banks — 0.2% MB Financial Inc. Specialty Insurance — 1.2% MGIC Investment Corp.* 9 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2013 (Unaudited) Shares Cost Value COMMON STOCKS — 88.3% (a) (Continued) HEALTH SERVICES SECTOR — 7.5% Health Industry Services — 7.0% HealthSouth Corp.* $ $ MedAssets Inc.* Omnicare Inc. PAREXEL International Corp.* Medical/Nursing Services — 0.5% VCA Antech Inc.* HEALTH TECHNOLOGY SECTOR — 3.0% Biotechnology — 1.2% Meridian Bioscience Inc. Medical Specialties — 1.8% Align Technology Inc.* NxStage Medical Inc.* INDUSTRIAL SERVICES SECTOR — 4.8% Contract Drilling — 1.9% Patterson-UTI Energy Inc. Rowan Companies PLC* Engineering & Construction — 2.9% Chicago Bridge & Iron Co.N.V.NYS Foster Wheeler AG* PROCESS INDUSTRIES SECTOR — 4.7% Chemicals: Major Diversified — 1.5% Celanese Corp. Chemicals: Specialty — 1.0% Rockwood Holdings Inc. Containers/Packaging — 0.9% Sealed Air Corp. Industrial Specialties — 1.3% Polypore International Inc.* PRODUCER MANUFACTURING SECTOR — 17.2% Auto Parts: OEM — 2.0% Gentex Corp. Modine Manufacturing Co.* Building Products — 1.3% Masco Corp. 10 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2013 (Unaudited) Shares Cost Value COMMON STOCKS — 88.3% (a) (Continued) PRODUCER MANUFACTURING SECTOR — 17.2% (Continued) Electrical Products — 2.8% Greatbatch Inc.* $ $ Molex Inc. — Cl A Industrial Conglomerates — 1.4% SPX Corp. Industrial Machinery — 2.8% Kennametal Inc. Regal-Beloit Corp. Metal Fabrication — 1.7% Dynamic Materials Corp. Gibraltar Industries Inc.* Miscellaneous Manufacturing — 1.9% Crane Co. Trucks/Construction/Farm Machinery — 3.3% Astec Industries Inc. Columbus McKinnon Corp.* Douglas Dynamics Inc. Terex Corp.* Twin Disc Inc. RETAIL TRADE SECTOR — 1.0% Apparel/Footwear Retail — 1.0% Urban Outfitters Inc.* TECHNOLOGY SERVICES SECTOR — 5.8% Data Processing Services — 1.0% Global Payments Inc. Internet Software/Services — 1.0% LogMeIn Inc.* OpenTable Inc.* Packaged Software — 3.8% Aspen Technology Inc.* Informatica Corp.* PTC Inc.* TIBCO Software Inc.* 11 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2013 (Unaudited) Shares or Principal Amount Cost Value COMMON STOCKS — 88.3% (a) (Continued) TRANSPORTATION SECTOR — 2.0% Air Freight/Couriers — 1.7% Con-way Inc. $ $ UTI Worldwide Inc. Trucking — 0.3% Swift Transportation Co.* Total common stocks SHORT-TERM INVESTMENTS — 7.3% (a) Commercial Paper — 6.3% $ Abbey National North America LLC, 0.20%, due 04/01/13 Abbey National North America LLC, 0.18%, due 04/08/13 Total commercial paper Variable Rate Demand Note — 1.0% U.S. Bank, N.A., 0.00% Total short-term investments Total investments — 95.6% $ Other assets, less liabilities — 4.4% (a) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. NYS – New York Registered Shares PLC – Public Limited Company The accompanying notes to financial statements are an integral part of this schedule. 12 FMI Focus Fund STATEMENT OF OPERATIONS For the Six Month Period Ending March 31, 2013 (Unaudited) INCOME: Dividends $ Interest Total income EXPENSES: Management fees Transfer agent fees Administration and accounting services Printing and postage expense Professional fees Registration fees Board of Directors fees Custodian fees Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET CHANGE IN UNREALIZED APPRECIATION (DEPRECIATION) ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes to financial statements are an integral part of this statement. 13 FMI Focus Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Month Period Ending March 31, 2013 (Unaudited) and For the Year Ended September 30, 2012 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net increase in unrealized appreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net realized gains ($0.847 and $1.199 per share, respectively) ) ) FUND SHARE ACTIVITIES: Proceeds from shares issued (2,666,611 and 7,242,183 shares, respectively) Net asset value of shares issued in distributions reinvested (555,062 and 704,646 shares, respectively) Cost of shares redeemed (3,599,510 and 4,536,577 shares, respectively) ) ) Net (decrease) increase in net assets derived from Fund share activities ) TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes undistributed net investment loss of ($2,702,433) and ($1,487,953), respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 14 FMI Focus Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Month Period Ending March 31, Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment (losses) income ) Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: Distributions from net investment income — — — ) — — Distributions from net realized gains ) ) — — ) ) Total from distributions ) ) — ) ) ) Net asset value, end of period $ TOTAL RETURN %* % %) % % %) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000’s $) Ratio of expenses to average net assets %** % Ratio of net investment (loss) income to average net assets %)** %) %) %) % %) Portfolio turnover rate 40
